Exhibit 10.1

April 16, 2019

George Lasezkay

XXXXX

 

Re:  Offer of Executive Employment

Dear George,

Clearside Biomedical, Inc. (the “Company”), is pleased to offer you limited term
employment on the terms set forth in this Offer of Executive Employment (the
“Agreement”).  Subject to your execution of this Agreement as provided below,
effective as of April 7, 2019 (the “Effective Date”), you will be employed in
the position of Interim Chief Executive Officer (“Interim CEO”) on the following
terms.

Employment Term

The initial term of this Agreement will end on the date that is six months
following the Effective Date (the “Initial Term”), unless terminated prior
thereto by either you or the Company.  Thereafter, this Agreement shall
automatically renew and your employment shall continue for successive one-month
terms (each, a “Renewal Term” and together with the Initial Term, the “Term”)
unless either party gives the other written notice of its/his intent not to
renew this Agreement at least fifteen days before the expiration of the Initial
Term or any Renewal Term.  Either party may terminate this Agreement at any
time, for any reason, upon fifteen days’ notice to the other party.  If you
resign in accordance with this paragraph, the Company may in its sole discretion
set a termination date at any time prior to the end of the fifteen-day notice
period, in which case your resignation will be effective as of such earlier
date, but you will receive salary through the end of the fifteen-day notice
period.  You and the Company expressly agree that designation of the Initial
Term and Renewal Terms does not in any way limit the right of either you or the
Company to terminate your employment prior to the end of the Initial Term or
Renewal Term, as stated herein.  

In the event that (1) the Company terminates your employment for Cause (as
defined below) or (2) a new Chief Executive Officer commences employment, then
the Company is not required to provide the fifteen-day notice period and the
termination of your employment will be effective immediately upon notice to you,
with no further compensation following your date of termination in the case of a
termination under clause (1), but in case of termination under clause (2) you
will receive salary through the end of the fifteen-day notice period.  “Cause”
for termination will mean that the Company has determined in its reasonable
discretion that you have engaged in any of the following: (i) a material breach
of any covenant or condition under this Agreement or any other agreement between
the parties which causes material harm to the Company; (ii) any act constituting
dishonesty, fraud, immoral or disreputable conduct which causes material harm to
the Company (including, but not limited to, monetary or reputational harm);
(iii) any conduct which constitutes a felony under applicable law; (iv) material
violation of any Company policy or any act of misconduct provided the Company
provides notice thereof to you and allows five (5) days to cure; (v) refusal to
follow or implement a clear and reasonable directive of Company; which causes
material harm to the Company; or (vi) breach of fiduciary duty.

--------------------------------------------------------------------------------

When your employment as Interim CEO ends, you will no longer be an employee of
the Company; provided, however, your termination of employment will not affect
your ability to remain on the Board of Directors of the Company (the “Board”),
as determined by the Board and stockholders.

Position

You will serve in an executive capacity and will perform the duties of Interim
CEO as commonly associated with this position and such customary duties as are
assigned to you from time to time, subject to the oversight and direction of the
Board.  You will report to the Board.

You will be permitted to work from your home in Nashville, Tennessee, provided
that it is the Company’s expectation that you will work from the Company’s
headquarters in Alpharetta, Georgia, and engage in business travel as necessary,
which time at the Company headquarters and travel time together shall not exceed
12 days per month.  While this Agreement is in effect, you will work a full-time
schedule.  

Your employment relationship with the Company will also be governed by the
general employment policies and practices of the Company as they may be
interpreted, adopted, revised or deleted from time to time in the Company’s sole
discretion (except that if the terms of this Agreement differ from or are in
conflict with the Company’s general employment policies or practices, this
Agreement will control), and you will be required to abide by the general
employment policies and practices of the Company.

Compensation

During the Term, your initial base salary will be paid at the rate of $20,360.54
bi-monthly, which equates to $488,653 on an annualized basis, subject to
applicable payroll withholdings and deductions and payable in accordance with
the Company’s standard payroll practices (“Base Salary”). As an exempt salaried
employee, you will be expected to work additional hours as required by the
nature of your work assignments and will not be eligible for overtime
compensation.

You will be eligible to earn a performance bonus of up to 50% (the “Target
Amount”) of your Base Salary earned during the Term.  The amount awarded, if
any, to you will be determined against mutually agreed goals, the achievement of
which will be determined by the Compensation Committee of the Board, based on
its assessment of such goals during the Term.  If a bonus is awarded it shall be
paid no later than March 15 of the year following the year in which such bonus
was earned.  Notwithstanding the terms of any bonus plan, or Company policy, you
do not need to be employed by the Company as of the dates of bonus
determination, award or payment to be eligible to earn a performance bonus.

Stock Option

 

The Company has granted you an option to purchase 250,000 shares of the
Company’s common stock (the “Option”) pursuant to the Company’s 2016 Equity
Incentive Plan (the “Plan”). Such Option vests as to one-sixth (1/6) the shares
on the seventh (7th) day of each month commencing on May 7, 2019, so that it
will be fully vested on October 7, 2019, assuming your Continuous Service (as
defined in the Plan) as an employee.

One hundred percent (100%) of the then unvested portion of the Option will vest
immediately (i) prior to the closing of a Change in Control (as defined in the
Plan), subject to your continuing service as Interim CEO through the date that
such Change in Control is consummated, or (ii) upon your

2.

--------------------------------------------------------------------------------

termination by the Company without Cause, or request to resign by the Company
without Cause, as Interim CEO following the receipt of any indication for
interest from a third party for a Change of Control.

 

Expense Reimbursements

The Company will reimburse you for all customary and appropriate
business-related expenses, including reasonable travel expenses, actually
incurred consistent with Company policy, as in effect from time to
time.  Notwithstanding Company policy, the Company will reimburse you for
reasonable rental car expenses for traveling to and from Nashville and
Alpharetta.  In addition, the Company will reimburse you for the reasonable
legal fees, up to $2,500, that you incur in connection with this Agreement.  For
the avoidance of doubt, to the extent that any reimbursements payable to you are
subject to the provisions of Section 409A of the Code:  (a) any such
reimbursements will be paid no later than December 31 of the year following the
year in which the expense was incurred, (b) the amount of expenses reimbursed in
one year will not affect the amount eligible for reimbursement in any subsequent
year, and (c) the right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

Benefits

You will be eligible to participate on the same basis as similarly situated
employees in the Company’s benefit plans in effect from time to time during your
employment.  All matters of eligibility for coverage or benefits under any
benefit plan shall be determined in accordance with the provisions of such
plan.  The Company reserves the right to change, alter, or terminate any benefit
plan in its sole discretion.  

Employee Confidential Information and Inventions Agreement

As a condition of employment, you agree to execute and abide by the Company’s
Employee Confidential Information and Inventions Agreement (the “Confidential
Information Agreement”) attached as Exhibit A.  The Confidential Information
Agreement contains provisions that are intended by the parties to survive and do
survive termination of this Agreement.

Protection Of Third Party Information

 

By signing this letter you are representing that you have full authority to
accept this position and perform the duties of the position without conflict
with any other obligations and that you are not involved in any situation that
might create, or appear to create, a conflict of interest with respect to your
loyalty to or duties for the Company.  You specifically warrant that you are not
subject to an employment agreement or restrictive covenant preventing full
performance of your duties to the Company. You agree not to bring to the Company
or use in the performance of your responsibilities at the Company any materials
or documents of a former employer that are not generally available to the
public, unless you have obtained express written authorization from the former
employer for their possession and use.  You also agree to honor all obligations
to former employers during your employment with the Company.

Miscellaneous

 

By signing this Agreement, you acknowledge that the terms described in this
Agreement, together with your signed Confidential Information Agreement, set
forth the entire understanding

3.

--------------------------------------------------------------------------------

between us and supersedes any prior representations or agreements, whether
written or oral; there are no terms, conditions, representations, warranties or
covenants other than those contained herein.  No term or provision of this
Agreement may be amended waived, released, discharged or modified except in
writing, signed by you and the Board, except that the Board may, in its sole
discretion, adjust salaries, incentive compensation, stock plans, benefits, job
titles, locations, duties, responsibilities, and reporting relationships,
provided that any such adjustment in conflict with the express terms of this
Agreement requires your consent.

 

Please sign this Agreement and return it to me within seven days to accept
employment with the Company on the terms set forth herein.  Our offer of
employment will expire if we do not receive the fully signed Agreement from you
within this timeframe.  We thank you for your service on the Board to date and
look forward to the opportunity to work with you as Interim CEO.

[signatures to follow on next page]




4.

--------------------------------------------------------------------------------

Sincerely,

Clearside Biomedical, Inc.

/s/ Dawn Botteron_________

Name: Dawn Botteron

Title: Director Human Resources

 

ACCEPTED AND AGREED TO:

/s/ George Lasezkay

George Lasezkay

Date:  April 16, 2019

 

 

 

Exhibit A - Employee Confidential Information and Inventions Agreement




5.

--------------------------------------------------------------------------------

Exhibit A

 

Employee Confidential Information and Inventions Agreement

 

In consideration of my employment or continued employment by Clearside
Biomedical, Inc. and its subsidiaries, parents, affiliates, successors and
assigns (together, “Company”) and the compensation now and later paid to me, I
hereby enter into this Employee Confidential Information and Inventions
Agreement (the “Agreement”) and agree as follows:

1.

1.Confidential Information Protections.

1.1Recognition of Company’s Rights; Nondisclosure.  I understand and acknowledge
that my employment by Company creates a relationship of confidence and trust
with respect to Company’s Confidential Information (as defined below) and that
Company has a protectable interest therein.  At all times during and after my
employment, I will hold in confidence and will not disclose, use, lecture upon
or publish any of Company’s Confidential Information, except as such disclosure,
use or publication may be required in connection with my work for Company, or
unless an officer of Company expressly authorizes such disclosure in writing.  I
will obtain Company’s written approval before publishing or submitting for
publication any material (written, verbal, or otherwise) that discloses and/or
incorporates any Confidential Information.  I hereby assign to Clearside
Biomedical, Inc. any rights I may have or acquire in such Confidential
Information and recognize that all Confidential Information shall be the sole
and exclusive property of Clearside Biomedical, Inc. and its assigns. I will
take all reasonable precautions to prevent the inadvertent or accidental
disclosure of Confidential Information.  Notwithstanding the foregoing, pursuant
to 18 U.S.C. Section 1833(b), I shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that: (1) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

1.2Confidential Information.  The term “Confidential Information” shall mean any
and all confidential knowledge, data or information of Company. By way of
illustration but not limitation, “Confidential Information” includes (a) trade
secrets, inventions, mask works, ideas, processes, formulas, software in source
or object code versions, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques and any other
proprietary technology and all Intellectual Property Rights therein
(collectively, “Inventions”); (b) information regarding research, development,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, margins, discounts, credit
terms, pricing and billing policies, quoting procedures, methods of obtaining

business, forecasts, future plans and potential strategies, financial
projections and business strategies, operational plans, financing and
capital-raising plans, activities and agreements, internal services and
operational manuals,  methods of conducting Company business, suppliers and
supplier information, and purchasing; (c) information regarding customers and
potential customers of Company, including customer lists, names,
representatives, their needs or desires with respect to the types of products or
services offered by Company, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services provided or sought to be
provided to customers and potential customers of Company and other non-public
information relating to customers and potential customers; (d) information
regarding any of Company’s business partners and their services, including
names; representatives, proposals, bids, contracts and their contents and
parties, the type and quantity of products and services received by Company, and
other non-public information relating to business partners; (e) information
regarding personnel, employee lists, compensation, and  employee skills; and (f)
any other non-public information which a competitor of Company could use to the
competitive disadvantage of Company.  Notwithstanding the foregoing, it is
understood that, at all such times, I am free to use information which was known
to me prior to employment with Company or which is generally known in the trade
or industry through no breach of this Agreement or other act or omission by
me.  Notwithstanding the foregoing or anything to the contrary in this Agreement
or any other agreement between Company and me, nothing in this Agreement shall
limit my right to discuss my employment or report possible violations of law or
regulation with the Equal Employment Opportunity Commission, United States
Department of Labor, the National Labor Relations Board, the Securities and
Exchange Commission, or other federal government agency or similar state or
local agency or to discuss the terms and conditions of my employment with others
to the extent expressly permitted by Section 7 of the National Labor Relations
Act or to the extent that such disclosure is protected under the applicable
provisions of law or regulation, including but not limited to “whistleblower”
statutes or other similar provisions that protect such disclosure.

1.3Third Party Information.  I understand, in addition, that Company has
received and, in the future, will receive from third parties their confidential
and/or proprietary knowledge, data or information (“Third Party Information”)
subject to a duty on Company’s part to

6.

--------------------------------------------------------------------------------



maintain the confidentiality of such information and to use it only for certain
limited purposes.  During my employment and thereafter, I will hold Third Party
Information in confidence and will not disclose to anyone (other than Company
personnel who need to know such information in connection with their work for
Company) or use, except in connection with my work for Company, Third Party
Information unless expressly authorized by an officer of Company in writing.

1.4Term of Nondisclosure Restrictions.  I understand that Confidential
Information and Third-Party Information is never to be used or disclosed by me,
as provided in this Section 1.  If a temporal limitation on my obligation not to
use or disclose such information is required under applicable law, and the
Agreement or its restriction(s) cannot otherwise be enforced, I agree and
Company agrees that the two (2) year period after the date my employment ends
will be the temporal limitation relevant to the contested restriction, provided,
however, that this sentence will not apply to trade secrets protected without
temporal limitation under applicable law.  

1.5No Improper Use of Information of Prior Employers and Others.  During my
employment by Company, I will not improperly use or disclose confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.  

2.Assignments of Inventions.

2.1Definitions.  As used in this Agreement, the term “Intellectual Property
Rights” means all trade secrets, Copyrights, trademarks, mask work rights,
patents and other intellectual property rights recognized by the laws of any
jurisdiction or country; the term “Copyright” means the exclusive legal right to
reproduce, perform, display, distribute and make derivative works of  a work of
authorship (as a literary, musical, or artistic work) recognized by the laws of
any jurisdiction or country;  and  the term “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights
recognized by the laws of any jurisdiction or country.

2.2Excluded Inventions and Other Inventions.  Attached hereto as Exhibit A is a
list describing all existing Inventions, if any, that may relate to Company’s
business or actual or demonstrably anticipated research or development and that
were made by me or acquired by me prior to the commencement of my employment
with, and which are not to be assigned to,

Company (“Excluded Inventions”).  If no such list is attached, I represent and
agree that it is because I have no rights in any existing Inventions that may
relate to Company’s business or actual or demonstrably anticipated research or
development.  For purposes of this Agreement, “Other Inventions” means
Inventions in which I have or may have an interest, as of the commencement of my
employment, other than Company Inventions (defined below) and Excluded
Inventions.  I acknowledge and agree that if I use any Excluded Inventions or
any Other Inventions in the scope of my employment, or if I include any Excluded
Inventions or Other Inventions in any product or service of Company, or if my
rights in any Excluded Inventions or Other Inventions may block or interfere
with, or may otherwise be required for, the exercise by Company of any rights
assigned to Company under this Agreement, I will immediately so notify Company
in writing.  Unless Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to Company, in such
circumstances (whether or not I give Company notice as required above), a
non-exclusive, perpetual, transferable, fully-paid and royalty-free, irrevocable
and worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Excluded Inventions and Other
Inventions.  To the extent that any third parties have rights in any such Other
Inventions, I hereby represent and warrant that such third party or parties have
validly and irrevocably granted to me the right to grant the license stated
above.  

2.3Assignment of Company Inventions. Inventions assigned to Clearside
Biomedical, Inc., or to a third party as directed by Clearside Biomedical, Inc.
pursuant to Section 2.6, are referred to in this Agreement as “Company
Inventions.”  Subject to Section 2.4 (Unassigned or Nonassignable Inventions)
and except for Excluded Inventions set forth in Exhibit A and Other Inventions,
I hereby assign to Clearside Biomedical, Inc. all my right, title, and interest
in and to any and all Inventions (and all Intellectual Property Rights with
respect thereto) made, conceived, reduced to practice, or learned by me, either
alone or with others, during the period of my employment by Company.  To the
extent required by applicable Copyright laws, I agree to assign in the future
(when any copyrightable Inventions are first fixed in a tangible medium of
expression) my Copyright rights in and to such Inventions.  Any assignment of
Company Inventions (and all Intellectual Property Rights with respect thereto)
hereunder includes an assignment of all Moral Rights.  To the extent such Moral
Rights cannot be assigned to Clearside Biomedical, Inc. and to the extent the
following is allowed by the laws in any country where Moral Rights exist, I
hereby unconditionally and

1.

--------------------------------------------------------------------------------



irrevocably waive the enforcement of such Moral Rights, and all claims and
causes of action of any kind against Company or related to Company’s customers,
with respect to such rights.  I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Company
Inventions (and any Intellectual Property Rights with respect thereto).

2.4Unassigned or Nonassignable Inventions.  I recognize that this Agreement will
not be deemed to require assignment of any Invention that I developed entirely
on my own time without using Company’s equipment, supplies, facilities, trade
secrets or Confidential Information, except for those Inventions that either (i)
relate to Company’s actual or anticipated business, research or development, or
(ii) result from or are connected with work performed by me for Company.  In
addition, this Agreement does not apply to any Invention which qualifies fully
for protection from assignment to Company under any specifically applicable
state law, regulation, rule or public policy (“Specific Inventions Law”).

2.5Obligation to Keep Company Informed.  During the period of my employment and
for one (1) year after termination of my employment, I will promptly and fully
disclose to Company in writing all Inventions authored, conceived, or reduced to
practice by me, either alone or jointly with others.  In addition, I will
promptly disclose to Company all patent applications filed by me or on my behalf
within one (1) year after termination of employment.  At the time of each such
disclosure, I will advise Company in writing of any Inventions that I believe
fully qualify for protection under the provisions of any applicable Specific
Inventions Law; and I will at that time provide to Company in writing all
evidence necessary to substantiate that belief.  Company will keep in confidence
and will not use for any purpose or disclose to third parties without my consent
any Confidential Information disclosed in writing to Company pursuant to this
Agreement relating to Inventions that qualify fully for protection under a
Specific Inventions Law.  I will preserve the confidentiality of any Invention
that does not fully qualify for protection under a Specific Inventions Law.

2.6Government or Third Party. I agree that, as directed by Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.  

2.7Ownership of Work Product.  

(a)I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by Copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C.,

Section 101).

(b)I agree that Clearside Biomedical, Inc. will exclusively own all work product
that is made by me (solely or jointly with others) within the scope of my
employment, and I hereby irrevocably and unconditionally assign to Clearside
Biomedical, Inc. all right, title, and interest worldwide in and to such work
product. I understand and agree that I have no right to publish on, submit for
publishing, or use for any publication any work product protected by this
Section, except as necessary to perform services for Company.  

2.8Enforcement of Intellectual Property Rights and Assistance.  I will assist
Company in every proper way to obtain, and from time to time enforce, United
States and foreign Intellectual Property Rights and Moral Rights relating to
Company Inventions in any and all countries.  To that end I will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Intellectual Property
Rights and the assignment thereof.  In addition, I will execute, verify and
deliver assignments of such Intellectual Property Rights to Clearside
Biomedical, Inc. or its designee, including the United States or any third party
designated by Clearside Biomedical, Inc.  My obligation to assist Company with
respect to Intellectual Property Rights relating to such Company Inventions in
any and all countries will continue beyond the termination of my employment, but
Company will compensate me at a reasonable rate after my termination for the
time actually spent by me at Company’s request on such assistance. In the event
Company is unable for any reason, after reasonable effort, to secure my
signature on any document needed in connection with the actions specified in
this paragraph, I hereby irrevocably designate and appoint Company and its duly
authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act for and in my behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of the preceding paragraph with the same legal force and
effect as if executed by me.  I hereby waive and quitclaim to Company any and
all claims, of any nature whatsoever, which I now or may hereafter have for
infringement of any Intellectual Property Rights assigned under this Agreement
to Clearside Biomedical, Inc.

2.9Incorporation of Software Code.  I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company except

2.

--------------------------------------------------------------------------------



in strict compliance with Company’s policies regarding the use of such software.

3.Records.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Company at all
times.

4.Duty of Loyalty During Employment.  I agree that during the period of my
employment by Company I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.        

5.No Conflicting Agreement or Obligation.  I represent that my performance of
all the terms of this Agreement and as an employee of Company does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by Company.  I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict with this Agreement.

6.Return of Company Property.  When I leave the employ of Company, I will
deliver to Company any and all drawings, notes, memoranda, specifications,
devices, formulas and documents, together with all copies thereof, and any other
material containing or disclosing any Company Inventions, Third Party
Information or Confidential Information of Company.  I agree that I will not
copy, delete, or alter any information contained upon my Company computer or
Company equipment before I return it to Company.  In addition, if I have used
any personal computer, server, or e-mail system to receive, store, review,
prepare or transmit any Company information, including but not limited to,
Confidential Information, I agree to provide Company with a computer-useable
copy of all such Confidential Information and then permanently delete and
expunge such Confidential Information from those systems; and I agree to provide
Company access to my system as reasonably requested to verify that the necessary
copying and/or deletion is completed.  I further agree that any property
situated on Company’s premises and owned by Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company’s personnel at any time with or without notice.  Prior to leaving, I
will cooperate with Company in attending an exit interview and completing and
signing Company’s termination statement if required to do so by Company.

7.Legal and Equitable Remedies.  

7.1I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms.  I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to Company and Company will have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach or threatened breach of this
Agreement.  

7.2  I agree that if Company is successful in whole or in part in any legal or
equitable action against me under this Agreement, Company will be entitled to
payment of all costs, including reasonable attorneys’ fees, from me.

8.Notices.  Any notices required or permitted under this Agreement will be given
to Company at its headquarters location at the time notice is given, labeled
“Attention Chief Executive Officer,” and to me at my address as listed on
Company payroll, or at such other address as Company or I may designate by
written notice to the other.  Notice will be effective upon receipt or refusal
of delivery.  If delivered by certified or registered mail, notice will be
considered to have been given five (5) business days after it was mailed, as
evidenced by the postmark.  If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt.

9.Notification Of New Employer.  If I leave the employ of Company, I consent to
the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.

10.General Provisions.

10.1Governing Law; Consent to Personal Jurisdiction.  This Agreement will be
governed by and construed according to the laws of the State of Tennessee as
such laws are applied to agreements entered into and to be performed entirely
within Tennessee between Tennessee residents.  I hereby expressly consent to the
personal jurisdiction and venue of the state and federal courts located in the
state in which Company’s headquarters are located for any lawsuit filed there
against me by Company arising from or related to this Agreement.  

10.2Severability.  In case any one or more of the provisions, subsections, or
sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be

3.

--------------------------------------------------------------------------------



construed as if such invalid, illegal or unenforceable provision had never been
contained in this Agreement.  If moreover, any one or more of the provisions
contained in this Agreement will for any reason be held to be excessively broad
as to duration, geographical scope, activity or subject, it will be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it will then appear.

10.3Successors and Assigns.  This Agreement is for my benefit and the benefit of
Company, its successors, assigns, parent corporations, subsidiaries, affiliates,
and purchasers, and will be binding upon my heirs, executors, administrators and
other legal representatives.  

10.4Survival.  The provisions of this Agreement will survive the termination of
my employment, regardless of the reason, and the assignment of this Agreement by
Company to any successor in interest or other assignee.

10.5Employment At-Will.  I agree and understand that nothing in this Agreement
will change my at-will employment status or confer any right with respect to
continuation of employment by Company, nor will it interfere in any way with my
right or Company’s right to terminate my employment at any time, with or without
cause or advance notice.

10.6Waiver.  No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach.  No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right.  Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.

10.7Export.  I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

10.8Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.  THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION OF THIS AGREEMENT.

10.9Entire Agreement.  The obligations pursuant to Sections 1 and 2 (except
Subsections 2.4 and 2.7(a)) of this Agreement will apply to any time during

which I was previously engaged, or am in the future engaged, by Company as a
consultant if no other agreement governs nondisclosure and assignment of
Inventions during such period.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter of this
Agreement and supersedes and merges all prior discussions between us.  No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, will be effective unless in writing and signed by the
party to be charged.  Any subsequent change or changes in my duties, salary or
compensation will not affect the validity or scope of this Agreement.

 

 

4.

--------------------------------------------------------------------------------

This Agreement will be effective as of April 7, 2019.

I have read this agreement carefully and understand its terms.  I have
completely filled out Exhibit A to this Agreement.

 

 

 

(Signature)

 

(Printed Name)

______________________________________________

(Date)

 

Accepted and Agreed To:

Clearside Biomedical, Inc.

By:

               Name:

               Title:

 

 

 

 

 

 

 

 

[Signature Page to Confidential Information and Inventions

Agreement]

 

 

 

 

 

5.